Citation Nr: 1735717	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-35 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder to include bipolar disorder.

4. Entitlement to service connection for a psychiatric disorder to include bipolar disorder.

5. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney
ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Army from September 1993 to September 1995. This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2016, the Veteran's attorney submitted a Motion to Withdraw the Scheduled Hearing. Therefore, the Board finds the Veteran's request for a hearing withdrawn.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In January 2017 and February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the claims of entitlement to service connection for a low back disorder and for PTSD.

2. New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder to include bipolar disorder.

3. The Veteran's bipolar disorder had onset during active service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for a low back disorder and PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for bipolar disorder are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision to grant the service connection claims on appeal, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims are moot.

Service connection for PTSD
and a low back disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In January 2017 and February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the claims of entitlement to service connection for a low back disorder and entitlement to service connection for PTSD. As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues, and the appeal in that regard is dismissed.

Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source. 38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an April 1997 rating decision, the RO denied service connection for a bipolar disorder.  The RO denied the claim, noting that the service treatment records (STRs) were silent for a psychiatric disability and the separation examination was negative, and private records showed a diagnosis of bipolar disorder more than one year after service discharge.  The Veteran submitted additional psychiatric records thereafter.  In a June 1997 rating decision, the OR again denied the Veteran's claim for a bipolar disorder as the evidence did not show a nexus to service.  The Veteran did not appeal or submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In an October 2002 rating decision, the RO found there was no new and material evidence to reopen the claim and denied service connection for bipolar disorder because the record failed to show the claimed condition began in service or is related to service. The RO acknowledged a VA examination report that included a positive nexus opinion, but found it inadequate as the examiner based the opinion on personal knowledge of the Veteran and did not offer objective evidence in support of the opinion. Thereafter, no communication from the Veteran was received until September 2006. The rating decision is thus final based on the evidence then of record. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the October 2002 decision included service treatment records (STRs), private treatment records from 1996 to 2002, a 2002 statement from the Veteran's father, a May 2002 statement from the Veteran's mental health counselor, and a September 2002 VA examination.  1996 private treatment records noted a diagnosis of bipolar disorder.  Private treatment records from 1997 and 1999 noted a diagnosis of bipolar disorder. 2002 private records noted a diagnosis of psychotic disorder and rule out bipolar disorder. In the September 2002 VA examination report, the diagnosis was bipolar disorder.  The examiner found that the onset of symptoms dates back to while the Veteran was in the service; the examiner noted that this opinion was based upon the Veteran's clinical presentation and review of the available background information, to include the claims file.

Evidence submitted after the 2002 decision includes 1) multiple statements by the Veteran; 2) additional private treatment records from 2002 to 2010; 3) an August 2010 VA examination; 4) a September 2012 private report from CM; and 5) a December 2016 private medical opinion from Dr. JM. CM, a counselor, noted a diagnosis of bipolar disorder and that "[i]t appears that he may have been bipolar while he was active duty military."  Dr. JM opined, based upon a review of the claims file, that the Veteran developed bipolar disorder while on active duty.  

The Board finds that new and material evidence has been presented. The evidence, including the opinion from Dr. JM is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim - specifically evidence of onset of bipolar disorder during the Veteran's period of active service. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 

Service Connection for 
Bipolar disorder

In this case the Veteran is seeking service connection for bipolar disorder, which he asserts had its onset during his period of active service. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that entitlement to service connection for bipolar disorder is warranted.  

The Veteran asserts that his bipolar disorder had its onset during service particularly highlighting the May 1995 service treatment records (STRs) where the Veteran was treated for a head injury after a motor vehicle crash, was noted as exhibiting aggressive behavior, and was referred for a psychological evaluation. Additionally, the record contains multiple statements from the Veteran describing his in service hallucinations and delusions.  

First, the Veteran has a current diagnosis of bi-polar disorder, as noted in private treatment records as early as 1997.  This diagnosis was confirmed in a December 2016 letter from Dr. JM.  Thus, the first element of service connection is met.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, there are in-service symptoms.  The Veteran's STRs show he was sent for a mental status evaluation.  The examiner found no psychiatric diagnosis.  Another STR showed that post a head injury, the Veteran exhibited aggressive behavior.  The Veteran also provided competent and credible testimony that during service he began to have behavioral issues including fighting, arguing, and missing formations.  See September 2002 VA examination; September 2006 statement. Additionally, the Veteran reported that he experienced symptoms like racing thoughts and mood swings. See September 2002 VA examination. Furthermore, the Veteran reported having in-service hallucinations, delusions, and grandiose thoughts such as hearing voices and believing he could control and alter the thoughts of others. See July 2010 statement. The Veteran is competent to identify such lay observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Board finds his lay statements are credible as they have been consistent throughout the claims process. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the second element of service connection, an in-service event, is met.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Third, the evidence supports a finding that the Veteran's bipolar disorder had its onset during service. In a December 2016 letter, Dr. JM opined that the Veteran clearly and unquestionably developed bipolar disorder while he was on active duty.  Dr. JM noted that he reviewed the claims file, and cited as support for the opinion the Veteran's lay statements, statements from the Veteran's family members, and medical evidence. The Board thus accords this opinion significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board also assigns probative value to the September 2002 VA examiner's finding that the Veteran's clinical presentation and background information indicates that the onset of symptoms dated back to service.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Accordingly, the medical evidence of record demonstrates that the Veteran's bipolar disorder is related to active service, as it had its onset at that time.  The Board notes that no negative opinion is of record as an August 2010 VA examination report included the conclusion that the examiner would have to resort to speculation to opine whether the bipolar disorder was due to military duty.  The criteria for service connection for bipolar disorder have been met.  

The Board notes that in private medical records dated in 2006 and 2007, the diagnosis of schizophrenia was provided.  But in an August 2010 VA examination, the examiner found there was no PTSD and no other psychiatric diagnoses, other than bipolar disorder.  The examiner opined that the Veteran's subjective symptoms and objective evidence as per chart review and examination were more consistent with a bipolar disorder.  Accordingly, there are no other diagnosed psychiatric disorders for consideration for service connection, as the claim for PTSD was withdrawn.


ORDER

The claim of entitlement to service connection for a low back disorder is dismissed.

The claim of entitlement to service connection for PTSD is dismissed.

New and material has been presented, and the claim for entitlement to service connection for bipolar disorder is reopened.

Service connection for bipolar disorder is granted.



REMAND

In evaluating the Veteran for TDIU, the Board is required to take into consideration the impact of all service-connected disabilities. Nevertheless, the Board cannot adequately perform this determination at this time, because the AOJ has not assigned a disability rating in the first instance. Therefore, in order to avoid making a premature disability rating with insufficient information, the Board is bound to remand this matter in order to evaluate the Veteran for TDIU in light of his initial disability rating for his newly service-connected bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Effectuate the grant of service connection for bipolar disorder.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for TDIU must be readjudicated, to include consideration of whether an examination is necessary.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


